DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.             

 Status of Claims 
Claims 2-19 are pending in this instant application per remarks and claim amendments filed on 03/15/2022 by Applicant; wherein Claims 2 and 11 are two independent claims reciting method and apparatus claims with Claims 2-10 and 12-19 dependent on said two independent claims respectively.  Examiner notes that the claim amendments filed on 15 MARCH 2022 have amended Claims 2, 4, 9, 11 and 13 only.        
No IDS has been filed by the Applicant so far.              
No Drawings have been filed by the Applicant so far.          
This Office Action is a final rejection based on the remarks and the claim amendments filed on 10/06/2021 by the Applicant for its original application of 16 OCTOBER 2019 that is titled:      “Products and Processes for Indicating Documents for a Life Based Product”.          
Accordingly, amended Claims 2-19 are now being rejected herein.          

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      


Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 2 and 11 are independent method and apparatus claims respectively.           
Analysis                         
Claim 2: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of transmitting/receiving/verifying/evaluating document (data), determining quantity of documents received, assigning a rating to the document (life insurance policy) based in part on said determination, and identifying/ assigning color per rating of the document.  In other words, this claim describes a process for assisting in the sale and purchase of life insurance policy over the internet.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions about cashing a life insurance policy (settlement amount) using online mathematical formula/s (decision tree), but for the recitation of generic computer/s and/or computer component/s, such as the processor/s and remote device/s.  These Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of, by the processor, determining a value for each document received based on at least one of multiple factors and displaying the color assigned.  These additional elements are considered extra-solution activities.  The processor/s in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data in a (remote device/s) network (to include transmitting/receiving/receiving/evaluating, and determining/ assigning a value, and identifying/assigning a color).  These generic processor/s and remote device/s are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).               

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of, by the processor, determining a value for each document received based on at least one of multiple factors and displaying the color assigned, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the processor/s and remote device/s recited in the claims herein are anything other than generic processors with data transmitting/receiving over at a remote device/s network and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, & conventional function when it is claimed in a merely generic manner (as it is here).  Also, para [0005] about “processor” of pre-grant publication (2020/0118216) of this application indicates that  ---  {“For example, the server may be any suitable server, processor, computer, or data processing device, or combination of the same. The server may be used to process, evaluate and search the life insurance policies located on the system.”};  and similarly, para [0004] about “remote devices” indicates that  ---  {“Workstations may be local or remote, and are connected by one or more communications links to a computer network that is linked via the communications links to a server.”}.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine & conventional activity is supported under Berkheimer options 2 and 3, respectively.                
(Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including independent apparatus Claim 11, and memory is a component (part) of a generic computer/ processor.  Furthermore, the dependent method claims 3-10 further narrow the independent method Claim 1 with additional steps and limitations, and do not resolve the issues raised in the independent Claim 2.  Accordingly, dependent apparatus Claims 12-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 2-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Response to Arguments 
Applicant's RCE’s remarks and claim amendments dated 15 MARCH 2022 with respect to the rejection of amended Claims 2-19 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 2-19, as described above, is being maintained herein with some minor modifications in this Office Action, where needed to 

In response to the Applicant’s arguments of 03/15/2022 under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that these latest claim amendments  are directed to a memory (generic processor) and set of criteria/ a table (generic data) that don’t overcome the 101 rejection, & are still directed to the fundamental economic principles or practices, and/or commercial interactions about  cashing in a life insurance policy (settlement amount) using online mathematical formula/s (decision tree).  Also, Examiner clarifies that the latest claim amendments are nothing more than extra-solution activities, and thus, the instant application is nothing more than an improvement of an abstract idea.             

In response to the Applicant’s arguments of 10/06/2021 under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the claims are directed to the fundamental economic principles or practices, and/or commercial interactions about  cashing in a life insurance policy (settlement amount) using online mathematical formula/s (decision tree).  Examiner notes that the Applicant’s own Specification describes these claims as “products and processes for assisting the sale and purchase of30 life insurance policies over the Internet”;  and “specifically, provided are products and processes for providing an accurate indication of the reliability and value of a life06-2057-C2191016_AP 1 PATENT Attorney Docket No.: 06-2057-C2 insurance policy”.  Also, Examiner clarifies that the instant application is nothing more than an improvement of an abstract idea.           

In response to the Applicant’s arguments of 06/24/2021 under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the claims recited in the instant application are directed to analyzing a life insurance policy to determine a rating reflective of appropriate settlement amount.  Managing a life insurance policy is a fundamental economic practice and an abstract idea.  See, e.g., Alice, 573 U.S. at 219--20;  see also Bancorp Servs. v. Sun Life, 687 F.3d 1266, 1280 (Fed. Cir. 2012) (concluding that “managing a stable value protected life insurance policy by performing calculations and manipulating the results” is an abstract idea);  Revised Guidance, 84 Fed. Reg. at 52 (describing that the judicial exception of an abstract idea includes “[certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk)” (emphasis added));  Accenture Global Servs., GmbHv. Guidewire Software, Inc., 728 F.3d 1336, 1344^45 (Fed. Cir. 2013) (determining “system claims . . . [that] only contain generalized software components arranged to implement an abstract concept [of generating insurance-policy-related tasks based on rules to be completed upon the occurrence of an event] on a computer” to be patent-ineligible);  In re Salwan, 681 F. App’x 938, 949 (Fed. Cir. 2017) (claims for organizing patient health information, transferring patient health information to a patient network, and billing insurance companies held patent-ineligible). Accordingly, Examiner notes that the claims in the instant application clearly recite a fundamental economic practice (insurance), which in turn is one of certain methods of organizing human activity identified in the Revised Guidance, and thus, an abstract idea.   

Furthermore, in response to the Applicant’s previous arguments traversing the rejection under 35 USC 101, Examiner notes that all of the steps performed by the processor recited in these claims simply automate actions that can be performed by humans (e.g., sellers and purchasers of life insurance policies), including in their minds or on pen and paper.  See Final Act. 6.  Steps that can be performed in the human mind, or by a human using pen and paper, without more, are mental processes that are abstract ideas.  CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) (holding a method for verifying the validity of a credit card transaction over the Internet as an abstract idea capable of being performed in the human mind or by a human using pen and paper);  see also id. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).  “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”  Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015);  see also Revised Guidance, 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).  The claimed steps of verifying documents, evaluating documents, rating a life insurance policy based on the documents, and assigning a particular color indicative of the rating for the life insurance policy is akin to human thought processes of observation, evaluation, judgment, and opinion, perhaps with the aid of pen and paper, where the data interpretation can be perceptible only in the human mind.  Accordingly, Examiner notes that the claims recited in the instant application also recite a mental process as identified in the Revised Guidance, and thus, another abstract idea.              

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).             
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691